DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 23-24 and 36-39 are rejected under35 U.S.C. 102(a)(1) as being anticipated by Plumptre (USPGPub 2010/0331790).

Re Claim 16, Plumptre discloses an injection device (Plumptre Figs. 14-15) comprising: a housing (240); a piston rod (242) located within the housing (240) (Plumptre Figs. 16-18; ¶ 0061); a dose setting member (230) axially constrained within the housing (240) such that the dose setting member (230) cannot be axially displaced relative to the housing (240) (Plumptre ¶ 0067, 0081; Fig. 19), the dose setting member (230) being rotatable relative to the housing (240) in a first direction during dose setting and rotatable relative to the housing (240) in a second opposite direction during dose dispensing (Plumptre ¶ 0065, 0067; Fig. 19), and a limiting element (238) configured to limit rotation of the dose setting member (230) between a 

Re Claim 17, Plumptre discloses wherein splines are provided on an outer surface of the limiting element (238) (Plumptre ¶ 0064 - "the outer surface of the dose limiter 238 and an internal surface of the housing 240 are keyed together by way of splines"), the outer surface facing a radially outward direction relative to a longitudinal axis of the housing (240) of the injection device, and the splines being guided in regions formed between corresponding splines on an inner surface of the housing (240) such that the limiting element (238) is rotationally constrained to the housing (240).

Re Claim 23, Plumptre discloses a limiter mechanism for an injection device (Plumptre Figs. 14-15), the limiter mechanism comprising: a dose setting member (230) configured to be 

Re Claim 24, Plumptre discloses wherein splines are provided on an outer surface of the limiting element (238) (Plumptre ¶ 0064 - "the outer surface of the dose limiter 238 and an internal surface of the housing 240 are keyed together by way of splines"), the outer surface 

Re Claim 36, Plumptre discloses wherein the limiting element (238) is translatable in a proximal direction in response to rotation of the dose setting member (230) (Plumptre ¶ 0066, 0073).

Re Claim 37, Plumptre discloses wherein the limiting element (238) is movable along and rotatable about a longitudinal axis along which the piston rod (242) is movable (Plumptre ¶ 0066, 0073).

Re Claim 38, Plumptre discloses wherein the limiting element (238) is translatable in a proximal direction in response to rotation of the dose setting member (230) (Plumptre ¶ 0066, 0073).

Re Claim 39, Plumptre discloses wherein the limiting element (238) is movable along and rotatable about a longitudinal axis along which the piston rod (242) of the injection device is movable (Plumptre ¶ 0066, 0073).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 and 26-28 are rejected under35 U.S.C. 103 as being unpatentable over Plumptre (USPGPub 2010/0331790) in view of Butler et al. (USPGPub 2013/0267911).

Re Claims 19 and 20, Plumptre discloses all of the limitations of Claim 16. Plumptre fails to explicitly disclose wherein a first end of the limiting element comprises a first counter stop, and a second end of the limiting element comprises a second counter stop, the second end being opposite to the first end; and wherein the end stop is a first end stop on the housing, the first end stop being configured to abut the first counter stop when the dose setting member is in the zero dose position, and the housing further comprises a second end stop configured to abut the second counter stop when the dose setting member is in the maximum dose position. Butler discloses an injection device comprising a housing (11), a dose setting member (1) and a limiting element (3) wherein a first end of the limiting element (3) comprises a first counter stop (9b), and a second end of the limiting element comprises a second counter stop (9a), the second end being opposite to the first end (Butler Figs. 1-3); and wherein an end stop is a first end stop on the housing (11), the first end stop being configured to abut the first counter stop (9b) when the dose setting member is in the zero dose position, and the housing further 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the housing, limiting element, and dose setting member of Plumptre wherein a first end of the limiting element comprises a first counter stop, and a second end of the limiting element comprises a second counter stop, the second end being opposite to the first end; and wherein the end stop is a first end stop on the housing, the first end stop being configured to abut the first counter stop when the dose setting member is in the zero dose position, and the housing further comprises a second end stop configured to abut the second counter stop when the dose setting member is in the maximum dose position as disclosed by Butler, the configuration for defining the maximum settable dose of the dose setting member.

Re Claims 26 and 27, Plumptre discloses all of the limitations of Claim 23. Plumptre fails to explicitly disclose wherein a first end of the limiting element comprises a first counter stop, and a second end of the limiting element comprises a second counter stop, the second end being opposite to the first end; and wherein the end stop is a first end stop on the housing, the first end stop being configured to abut the first counter stop when the dose setting member is in the zero dose position, and the housing further comprises a second end stop configured to abut the second counter stop when the dose setting member is in the maximum dose position. Butler discloses an injection device comprising a housing (11), a dose setting member (1) and a 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the housing, limiting element, and dose setting member of Plumptre wherein a first end of the limiting element comprises a first counter stop, and a second end of the limiting element comprises a second counter stop, the second end being opposite to the first end; and wherein the end stop is a first end stop on the housing, the first end stop being configured to abut the first counter stop when the dose setting member is in the zero dose position, and the housing further comprises a second end stop configured to abut the second counter stop when the dose setting member is in the maximum dose position as disclosed by Butler, the configuration for defining the maximum settable dose of the dose setting member.

Re Claim 28, Plumptre in view of Butler disclose all of the limitations of Claim 27. Plumptre fails to disclose wherein at least one of the first end stop and the second end stop is a rotational stop configured to abut the first counter stop when the housing and the dose setting .

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Plumptre (USPGPub 2010/0331790) in view of Plumptre (USPGPub 2010/0324527), hereinafter Plumptre527.

Re Claim 40, Plumptre discloses all of the limitations of Claim 16. Plumptre fails to disclose wherein the nut is a half nut engaging with half of a circumference of the external thread of the dose setting member. Plumptre527 discloses an injection device (Plumptre527 Figs. 2-3) comprising a dose setting member (12, 30) and a limiting element in the form of a nut (38), wherein the nut (38) is a half nut engaging with half of a circumference of the external thread (62) of the dose setting member (12, 30) wherein the half nut acts to limit the maximum dose that can be delivered to prevent inadvertent overdose (Plumptre527 ¶ 0011-0013, 0053-

Re Claim 41, Plumptre discloses all of the limitations of Claim 23. Plumptre fails to disclose wherein the nut is a half nut engaging with half of a circumference of the external thread of the dose setting member. Plumptre527 discloses an injection device (Plumptre527 Figs. 2-3) comprising a dose setting member (12, 30) and a limiting element in the form of a nut (38), wherein the nut (38) is a half nut engaging with half of a circumference of the external thread (62) of the dose setting member (12, 30) wherein the half nut acts to limit the maximum dose that can be delivered to prevent inadvertent overdose (Plumptre527 ¶ 0011-0013, 0053-0054). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nut of Plumptre in view of Plumptre527 to be a half nut engaging with half of a circumference of the external thread of the dose setting member as disclosed by Plumptre527 wherein the half nut acts to limit the maximum dose that can be delivered to prevent inadvertent overdose.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. On Page 8 of the response under the 103 header, applicant argues primary  
	However, PGPub paragraph 0065 of Plumptre discloses that during the dialing of a dose, “[t]he driver 230, the clutch 226 and the number sleeve 210 rotate along with the dose dial grip 212.” Examiner is interpreting this first step as “the dose setting member being rotatable relative to the housing in a first direction during dose setting.” It should be noted that Plumptre’s element 230 consists of two structures, a first driver portion 244 and a second driver portion 246. After a dose has been set and expelled, it may be necessary to replace an empty cartridge. Resetting occurs when the “first driver portion 244 is rotated back to an initial start position,” PGPub paragraph 0071-0073. The step of dispensing a dose and resetting the device is being interpreted as “the dose setting member […] rotatable relative to the housing in a second opposite direction during dose dispensing.” Applicant can claim around this interpretation by limiting the claims to specify the meaning of dose dispensing. 
	On Page 9 of the response, applicant argues “Plumptre’s driver (230) is not axially constrained within the housing.” However, as previously stated, Plumptre’s element 230 
The second driver portion 246 is axially fixed and is prevented from rotation. In one arrangement, the second driver portion 246 is prevented from rotation by clicker elements and prevented from axial movement by its axial coupling to the number sleeve.
Examine recommends an amendment specifying when the driver is constrained against axial movement or how the driver is constrained against axial movement. This could likely be sufficient to overcome prior art Plumptre. 
	At the top of Page 10 of the response, applicant argues Plumptre does not disclose or render obvious an injection device or limiter mechanism also including a piston rod and “a limiting element configured to limit rotation of the dose setting member between a zero dose position and a maximum dose position,” as required by independent claims 16 and 23.” Thereafter, applicant argues the dose limiter 238 “is part of an End-Of-Content (EOC) mechanism that must be reset when a cartridge is replaced and first and second driver portions (244) (246) are decoupled.” This is correct where the dose limiter prevents dialing of a dose greater than that which is left in the cartridge, “a maximum dose position.” The dose limiter’s initial position, as applicant has recognized, is when the cartridge is replaced, the “zero dose position.” This is how the examiner is interpreting the limitation “a limiting element configured to limit rotation of the dose setting member between a zero dose position and a maximum dose position.” If applicant believes that this reading is incorrect and applicant’s limiting element functions in a different manner, examiner recommends and amendment describing .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783                

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783     
03/18/2021